Citation Nr: 1112741	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-30 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim and continued his 50 percent disability rating for PTSD.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  Id. at 452-53.  The Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  

While the Board is aware that the Veteran's claim of entitlement to TDIU was previously denied in a January 2008 rating decision, given the positive findings in the decision below, the Board has determined that it is appropriate to revisit the question of entitlement to TDIU based on the newly submitted evidence.  

Therefore, the Veteran's claim for a TDIU is part and parcel of his original claim for PTSD, and this issue is properly before the Board.  Accordingly, the issues on appeal are as stated on the cover page.



FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

2.  The Veteran's PTSD prevents him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regard to his claim for entitlement to a TDIU, as this claim is granted, any failure with respect to the duty to notify or assist is nonprejudicial.

In regard to his claim for an increased rating for PTSD, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in December 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  Additionally, in July 2008, the RO sent the Veteran an updated VCAA letter that complied with the holding of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (requiring VA to provide notice to a claimant that, among other things, "the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life").

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records and has provided him with two VA examinations since the filing of his claim.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  The Board notes that the Veteran's most recent VA examination was in July 2008.  This examination is sufficient to make a decision on his claim for an increased disability rating.  As such, the Board finds that no prejudice results to the Veteran in adjudicating this claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issue on appeal.

II.  Increased Rating

The Veteran was originally granted service connection for PTSD in a March 2004 rating decision and was assigned a 30 percent disability rating effective October 2, 2003, the date of his claim.  The Veteran filed a claim for an increased rating for his service-connected PTSD in November 2005.  In a January 2006 rating decision, his PTSD evaluation was increased to 50 percent, effective November 2, 2005, the date of claim.  The Veteran subsequently filed the instant claim for an increased rating for his service-connected PTSD in November 2006, contending that his service-connected disability should be assigned a higher rating.

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the level of impairment associated with the Veteran's PTSD has been relatively stable throughout the appeal period, the application of staged ratings is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his claim for benefits. 38  U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2010).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2010).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.   See 38 C.F.R. § 4.126(b) (2010).

      B.  Analysis

Based on a thorough review of all of the evidence of record, including VA examination reports and VA treatment records, the Board finds that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work and family relations, and as such, his total disability picture most closely approximates the criteria for a 70 percent disability rating. 

In reaching this determination, the Board finds it significant that at the time of the January 2007 and July 2008 VA examinations the Veteran was assessed as having severe PTSD symptoms on a daily basis.  In addition to his VA examinations, the record reveals that the Veteran has received regular treatment for his PTSD through a VA Medical Center, including treatment in a VA trauma group from March 2006 to October 2006.  Throughout his various assessments, the Veteran's PTSD symptoms have been noted as having a major impact on his social functioning.  He does not like to go outside his home.  He does not have a social life outside of home, and he does not like to socialize with other people.  He does not like crowds, and does not like to mix with other people because of his experiences in Vietnam.  He feels anxious and nervous around people.  In his January 2007 VA examination, he reported having problems with his son.  

The July 2008 VA examiner noted that the Veteran's PTSD symptoms appear to cause severe impairment in his occupational functioning.  The Veteran reported that he is not able to work full time; and although he has been unemployed ever since the factory he worked for closed down several years ago, an addendum to his July 2008 VA examination indicates that when he was working, he was easily irritable and was unable to get along with supervisors.  He did not like to take orders and had difficulty controlling his anger.  He is also hypervigilant and has an exaggerated startle response, which makes him anxious and jumpy at sudden loud noises.  He reported that he has been unable to work ever since the factory closed.  He reported that he previously worked in utility products and other manufacturing factories for ten years.  

In addition to these limitations, the Veteran has consistently reported numerous PTSD symptoms. He has reported getting little sleep, ranging on average from three to five hours.  His sleep is disrupted due to mid-cycle awakenings.  He has often reported having hallucinations, both visual, such as seeing things that are not there, and audiological, hearing sounds of war.  In his July 2008 VA examination, the Veteran reported that he feels like he is on guard duty at his house.  He has not driven a vehicle for several years because he had hit a mine while in Vietnam, and is scared to drive.  He is consistently reported as being depressed.  He has nightmares that occur about four to five times per week and he wakes up sweating and tired.  He regularly has intrusive thoughts and flashbacks.  He reportedly has had suicidal thoughts for several years.  He stays emotionally distant from his wife, and he is unable to have loving feelings.  The Veteran reported in his July 2008 VA examination that his future is bleak because he is not working.  His mood has been noted as subdued with a restricted effect.  In a June 2006 trauma group assessment, the Veteran reported feeling isolated, and that he would miss family events, including sporting events.  He additionally reported feeling very anxious and then angry upon hearing individuals speaking the Vietnamese language at an airport.  He also reported that in the past he would often immerse himself in work or drink alcohol in order to appease his PTSD symptoms.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  In this case, the Veteran has been assigned varying GAF scores ranging from 45 to 65.  He has, however, been assigned a GAF score of 45 in each of his VA examinations.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

In short, the Veteran's PTSD symptomatology has caused social and occupational impairment, with deficiencies in most areas, thereby warranting a 70 percent rating.  He has been evaluated as having a severe impairment in his social and occupational functioning.  He has a history of suicidal thoughts, easy irritability, and anger.  He additionally suffers from depression, and he exhibits an inability to establish and maintain effective relationships.

Although a 70 percent rating is warranted, the Veteran does not meet the criteria for the next higher 100 percent rating as his PTSD symptomatology does not reveal total occupational and social impairment, as would be required by such a rating.  There is no evidence of symptoms such as gross impairment in thought processes and communication, persistent delusions or grossly inappropriate behavior.  While the Veteran does exhibit suicidal thoughts, there does not appear to be a persistent danger of the Veteran hurting himself or others.  He did not exhibit a disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or an inability to perform activities of daily living.  Accordingly, a review of the evidence indicates that symptomatology associated with the Veteran's PTSD most closely approximates that which allows for the assignment of a 70 percent evaluation.  An increased rating of 70 percent, and not higher, is therefore granted.

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports the Veteran's claim that he is entitled to a 70 percent disability rating for his service-connected PTSD.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2010).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD (i.e., recurrent nightmares, hypervigilance, hallucinations, irritability and poor social functioning) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under DC 9411 contemplates near-continuous panic or depression; impaired impulse control, such as unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  The Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

IV.  TDIU

As indicated above, the evidence of record supports a claim of entitlement to a TDIU.  Specifically, the Veteran has reported difficulty adapting to stressful work conditions, and that he has been unable to obtain employment.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2010).

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, service connection is in effect for PTSD, which is now rated as 70 percent disabling.  Accordingly, he meets the percentage requirements of 38 C.F.R. § 4.16.  

A review of the record indicates that the Veteran lost his job in a production factory when the factory closed down in 2003.  He worked at the factory for two years.  Prior to this position, he worked for approximately 10 years in utility products and other manufacturing jobs.  The Veteran is a high school graduate and has two and a half years of college education.  As noted, the Veteran reported in his July 2008 VA examination that he had problems with his supervisor and did not like to take orders.  He had difficulty controlling his anger and was easily agitated.  The Veteran additionally reported that he has had some part-time work and that he has done some work for a friend, but that he has been unable to obtain employment for the last three years.  Accordingly, the evidence of record indicates that the Veteran has not had substantially gainful employment since 2003 and he has had a somewhat varied work record prior to that time.  

Moreover, the July 2008 VA examiner provided the opinion that the Veteran's PTSD symptoms appear to cause severe impairment in his occupational functioning.  In an addendum accompanying the examination report, the examiner indicated that when he was working, the Veteran was easily irritable and was unable to get along with his supervisor.  He was also jumpy and anxious when hearing loud noises due to his exaggerated startle response.  The examiner reported that the Veteran has been unable to find work because of his symptoms.  

The January 2007 VA examiner noted that the Veteran had never lost any time from a job or been fired as a result of his mental illness.  The examiner concluded that it would not be possible to determine if the Veteran would be unable to obtain or maintain gainful employment.  The mental status findings did not demonstrate any major limitations that would preclude employment, but there was evidence of mild impairment in the Veteran's thought process.

On this record, and in particular the July 2008 VA examiner's report that the Veteran's PTSD symptoms appear to cause severe impairment in his occupational functioning and that he has been unable to find work because of his PTSD symptoms, and on the evidence of record that the Veteran has an exaggerated startle response, exhibits hypervigilance, is easily angered and irritable, is socially restricted by his PTSD symptomatology, and has been consistently assigned a GAF score of 45, the Board finds that reasonable doubt exists as to whether the Veteran is able to secure and follow substantially gainful employment as a result of his service-connected PTSD.  Accordingly, applying the doctrine of the benefit of the doubt, the Board grants the claim of entitlement to TDIU.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a 70 percent disability rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

A total disability rating based on individual unemployability is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


